 



Exhibit 10.23
STOCK OPTION SPECIAL AWARD AGREEMENT
THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.
     THIS STOCK OPTION SPECIAL AWARD AGREEMENT (hereinafter, the “Agreement”) is
made as of this                      day of        
                                 ,                     , by and between Goodrich
Corporation, a New York corporation (the “Company”), and                     
(the “Optionee”). For the purposes of this Agreement, all capitalized terms not
defined herein shall have the meanings ascribed thereto under the terms of the
Goodrich Corporation 2001 Equity Compensation Plan (as amended, the “Plan”),
unless otherwise noted.
     WHEREAS, Optionee is employed by the Company or its subsidiaries, as
defined in the Plan; and
     WHEREAS, the Company wishes to grant to Optionee an award of stock options
under the Plan, subject to the conditions and restrictions set forth in the Plan
and this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the parties agree as follows:
     1. Grant of Options. The Committee has granted to Optionee as of
                                         (the “Grant Date”),
                     options to purchase shares of common stock, par value $5.00
per share, of the Company (“Common Stock”), upon the terms and conditions set
forth in this Agreement and the Plan. The options granted under this Agreement
are intended to be non-statutory stock options.
     2. Exercise Price. The exercise price of the shares of Common Stock covered
by the option shall be                      per share. This option price
represents 100% of the Fair Market Value of the Common Stock on the date of
grant, as calculated under the Plan.
     3. Term of Option. The term of the options shall be seven (7) years from
the date hereof. The date which is seven (7) years after the Grant Date shall be
termed the “Expiration Date”.
     4. General Vesting of Options. The options granted hereunder will be deemed
vested upon Optionee’s continued employment with the Company or one of the
Company’s subsidiaries on the date upon which the Common Stock closes at or
above $65.00 per share as reported on the New York Stock Exchange—Composite
Transactions listing (or similar report) for a fifth trading day during any
twenty (20) consecutive trading days.
     5. Post-Employment Vesting and Exercise of Options.
     (a) If Optionee’s employment with the Company or a subsidiary terminates
prior to January 3, 2009, and at such time the Optionee is eligible for
retirement, as defined in the Goodrich Corporation Employees’ Pension Plan (or
as defined in a subsidiary company’s salaried pension plan in the event
Optionee’s pension benefits are received solely from the subsidiary’s plan) in
effect at the time of Optionee’s termination of employment, then all unvested
options shall, if so approved at such time by the Board of Directors of the
Company or the Committee in its sole discretion, continue to vest in accordance
with Section 4 hereof, except that the continued employment requirement shall be
waived. If the unvested options later vest, Optionee’s privilege to purchase
shares may be exercised by Optionee at any time but in no event later than
either the date which is five (5) years after the date Optionee’s employment
with the

 



--------------------------------------------------------------------------------



 



Company terminates or the Expiration Date, whichever occurs first, and
thereafter shall terminate. Notwithstanding the preceding sentence, if the
Optionee performs services for a competitor of the Company or a subsidiary, as
determined in the sole discretion of the Board of Directors of the Company or
the Committee, then all unvested options may be immediately terminated, in the
sole discretion of the Board of Directors of the Company or the Committee.
     (b) If Optionee’s employment with the Company or a subsidiary terminates
prior to January 3, 2009, by reason of permanent and total disability, as
determined on the basis of medical evidence satisfactory to the Company, then
all unvested options shall, if so approved at such time by the Board of
Directors of the Company or the Committee in its sole discretion, continue to
vest in accordance with Section 4 hereof, except that the continued employment
requirement shall be waived. If the unvested options later vest, Optionee’s
privilege to purchase shares may be exercised by Optionee at any time but in no
event later than either the date which is five (5) years after the date
Optionee’s employment with the Company terminates or the Expiration Date,
whichever occurs first, and thereafter shall terminate. Notwithstanding the
preceding sentence, if the Optionee performs services for a competitor of the
Company or a subsidiary, as determined in the sole discretion of the Board of
Directors of the Company or the Committee, then all unvested options may be
immediately terminated, in the sole discretion of the Board of Directors of the
Company or the Committee.
     (c) If Optionee’s employment with the Company or a subsidiary terminates
prior to January 3, 2009, by reason of death, then all unvested options shall,
if so approved at such time by the Board of Directors of the Company or the
Committee in its sole discretion, continue to vest in accordance with Section 4
hereof, except that the continued employment requirement shall be waived. If the
unvested options later vest, and Optionee’s privilege to purchase shares may be
exercised by Optionee’s beneficiary (as defined under Section 8) at any time but
in no event later than either the date which is five (5) years after the date
Optionee’s employment with the Company terminates or the Expiration Date,
whichever occurs first, and thereafter shall terminate.
     (d) If Optionee’s employment with the Company or a subsidiary terminates
prior to the Expiration Date but on or after January 3, 2009, and at such time
the Optionee is eligible for retirement, as defined in the Goodrich Corporation
Employees’ Pension Plan (or as defined in a subsidiary company’s salaried
pension plan in the event Optionee’s pension benefits are received solely from
the subsidiary’s plan) in effect at the time of Optionee’s termination of
employment, then all unvested options shall continue to vest in accordance with
Section 4 hereof, except that the continued employment requirement shall be
waived. If the unvested options later vest, Optionee’s privilege to purchase
shares may be exercised by Optionee at any time but in no event later than
either the date which is five (5) years after the date Optionee’s employment
with the Company terminates or the Expiration Date, whichever occurs first, and
thereafter shall terminate. Notwithstanding the preceding sentence, if the
Optionee performs services for a competitor of the Company or a subsidiary, as
determined in the sole discretion of the Board of Directors of the Company or
the Committee, then all unvested options may be immediately terminated, in the
sole discretion of the Board of Directors of the Company or the Committee.
     (e) If Optionee’s employment with the Company or a subsidiary terminates
prior to the Expiration Date but on or after January 3, 2009 by reason of
permanent and total disability, as determined on the basis of medical evidence
satisfactory to the Company, then all unvested options shall continue to vest in
accordance with Section 4 hereof, except that the continued employment
requirement shall be waived. If the unvested options later vest, Optionee’s
privilege to purchase shares may be exercised by

2



--------------------------------------------------------------------------------



 



Optionee at any time but in no event later than either the date which is five
(5) years after the date Optionee’s employment with the Company terminates or
the Expiration Date, whichever occurs first, and thereafter shall terminate.
Notwithstanding the preceding sentence, if the Optionee performs services for a
competitor of the Company or a subsidiary, as determined in the sole discretion
of the Board of Directors of the Company or the Committee, then all unvested
options may be immediately terminated, in the sole discretion of the Board of
Directors of the Company or the Committee.
     (f) If Optionee’s employment with the Company or a subsidiary terminates
prior to the Expiration Date but on or after January 3, 2009 by reason of death,
then all unvested options shall continue to vest in accordance with Section 4
hereof, except that the continued employment requirement shall be waived. If the
unvested options later vest, Optionee’s privilege to purchase shares may be
exercised by Optionee’s beneficiary (as defined under Section 8) at any time but
in no event later than either the date which is five (5) years after the date
Optionee’s employment with the Company terminates or the Expiration Date,
whichever occurs first, and thereafter shall terminate.
     (g) If Optionee’s employment with the Company or a subsidiary terminates
for any reason other than death or permanent and total disability or at a time
when Optionee is not eligible for retirement, in each case as referred to above
in Sections 5 (a), (b), (c), (d), (e), and (f), then Optionee’s privilege to
purchase shares pursuant to options that are vested as of the date of
termination may be exercised by Optionee at any time within ninety (90) days of
the termination of Optionee’s employment, but in no event later than the
Expiration Date, and thereafter shall terminate.
     (h) In the event of a Change in Control, the options granted under this
Agreement shall vest only if the requirements of Section 4 are satisfied and, in
such case, shall remain exercisable by Optionee until the earlier of (a) the
date two years after the Change in Control effective date or (b) the Expiration
Date.
     (i) Notwithstanding any provisions of this Agreement to the contrary, if
Optionee’s employment with the Company or any of its subsidiaries is terminated
for Cause, as defined herein, the Committee may, in its sole discretion,
immediately terminate the options granted under this Agreement. For the purpose
of this Agreement, “Cause” shall mean a termination of employment by the Company
due to (i) the violation by the Employee of any rule, regulation, or policy of
the Company, including the Company’s Business Code of Conduct; (ii) the failure
by the Employee to meet any requirement reasonably imposed upon such employee by
the Company as a condition of continued employment; (iii) the violation by the
Employee of any federal, state or local law or regulation; (iv) the commission
by the Employee of an act of fraud, theft, misappropriation of funds,
dishonesty, bad faith or disloyalty; (v) the failure by the Employee to perform
consistently the duties of the position held by such employee in a manner which
satisfies the expectations of the Company after such Employee has been provided
written notice of performance deficiencies and a reasonable opportunity to
correct those deficiencies; or (vi) the dereliction or neglect by the Employee
in the performance of such employee’s job duties.
     6. Method of Exercising Option. The option hereby granted may be exercised
at any time as to all or any of the shares then purchasable in accordance with
this Agreement by payment in full therefor, at the corporate offices of the
Company, either in (a) cash (including checks, bank draft money order or wire
transfer) or (b) by delivering Common Stock owned of record by Optionee, or a
combination of cash and Common Stock owned of record by Optionee. The fair
market value of the Common Stock so delivered shall be the arithmetic mean of
the high and low price of the Common Stock on the New York

3



--------------------------------------------------------------------------------



 



Stock Exchange—Composite Transactions listing on the exercise date (as of 4:00
p.m. Eastern Time). The utilization of Common Stock for all or part of the
option price shall be subject to rules and conditions issued by the Board or the
Committee including but not limited to common stock holding period requirements
relating to pyramiding rules, regulations, principles and practices of the
Internal Revenue Service, the Securities and Exchange Commission and the
accounting profession. Upon receipt of such payment and payment of any required
withholding taxes, the Company will issue, sell and deliver fully paid and
nonassessable shares of Common Stock in the amount for which payment is so made.
As soon as practicable after such payment, the Company shall either transfer
physical possession of a certificate or certificates representing the shares of
Common Stock so purchased or provide for book entry transfer of such shares to
the Optionee.
     7. Optionee’s Alternative to Exercising Options.
     (a) In the event of a Change in Control, and as an alternative to the
exercise provisions contained above, Optionee may under certain limited
conditions hereinafter set forth, and subject to the vesting requirements of
Section 4, elect to surrender and terminate the option granted herein as to all
or any of the shares then purchasable in accordance with this Agreement and
receive cash from the Company.
     (b) A written application containing an election to exercise this Section 7
alternative must be submitted to the Secretary of the Company, or his or her
designee, during the period that commences on the date on which a Change in
Control occurs and ends on the 60th day thereafter.
     (c) The amount of cash paid upon exercise of this Section 7 alternative
shall equal the total number of option shares surrendered multiplied by the
amount by which the fair market value of a share of the Company’s common stock
on the date of exercise exceeds the option price. The fair market value of
common stock, for purposes of this paragraph, shall be the arithmetic mean of
the high and low prices of the common stock as reported on the New York Stock
Exchange-Composite Transactions listing (or similar report) on the exercise date
(as of 4:00 p.m. Eastern Time) as determined in this Section 7(c), or, if no
sale was made on such date, then on the next preceding day on which a sale was
made.
     (d) This Section 7 alternative shall not be available more than six months
after (i) Optionee’s retirement from the Company or one of its subsidiaries, or
(ii) Optionee ceases to be considered an “executive officer” of the Company and
therefore subject to Section 16(b) of the Exchange Act.
     8. Assignability/Beneficiary. The rights of Optionee, contingent or
otherwise, in the options cannot and shall not be sold, assigned or pledged or
otherwise transferred or encumbered other than by will or by the laws of descent
and distribution. Optionee may designate a beneficiary or beneficiaries to
exercise any rights or receive any benefits that are due under Section 5(d)
following Optionee’s death. To be effective, such designation must be made in
accordance with such rules and on such form as prescribed by the Company’s
corporate compensation group for such purpose which completed form must be
received by the Company’s corporate compensation group or its designee before
Optionee’s death. If Optionee fails to designate a beneficiary, or if no
designated beneficiary survives Optionee’s death, Optionee’s estate shall be
deemed Optionee’s beneficiary.
     9. Rights as a Shareholder. Neither Optionee nor his/her beneficiary or
legal representative shall be, or have any rights of, a shareholder of the
Company or have any right to notice of meetings of shareholders or of any other
proceedings of the Company.

4



--------------------------------------------------------------------------------



 



     10. Changes in Capital Structure. The number of options covered by this
Agreement and the exercise price thereof will be adjusted appropriately in the
event of any stock split, stock dividend, combination of shares, merger,
consolidation, reorganization, or other change in the nature of the shares of
Common Stock in the same manner in which other outstanding shares of Common
Stock not subject to the Plan are adjusted.
     11. Governing Law. This grant and exercise of this option is subject to the
condition that this option, together with any other options granted on the Grant
Date, will conform with any applicable provisions of any State or Federal law or
regulation in force either at the time of grant of the option or the exercise
thereof. The Committee and the Board reserve the right pursuant to the condition
mentioned in this paragraph to terminate all or a portion of this option if, in
the opinion of the Committee and the Board, this option or the exercise thereof
does not conform with any such applicable State or Federal law or regulation and
such nonconformance shall cause material harm to the Company.
     This Agreement is to be governed by the laws of the State of New York,
without regard to conflicts of laws principles thereof.
     12. Tax Withholding. Optionee’s ability to exercise Optionee’s options and
receive the benefits of such exercise are contingent upon Optionee’s agreement
that Optionee will remit to the Company any taxes that the Company is required
by law to collect from Optionee. The Company reserves the right to deduct from
the total number of shares purchased by Optionee pursuant to the exercise of the
options the number of shares the fair market value of which equals any tax
withholding obligation that the company has upon Optionee’s exercise of the
option. The Company also reserves the right to require that any such taxes be
remitted to the Company from the proceeds of the sale of any stock acquired by
Optionee through exercise of the option by any stock broker effecting such sale.
     13. Continued Employment. Nothing contained herein shall be construed as
conferring upon the Optionee the right to continue in the employ of the Company
or any of its subsidiaries as an executive or in any other capacity.
     14. Parties to Agreement. This Agreement and the terms and conditions
herein set forth are subject in all respects to the terms and conditions of the
Plan, which are controlling. All decisions or interpretations of the Board and
of the Committee shall be binding and conclusive upon Optionee or upon
Optionee’s executors or administrators or beneficiary upon any question arising
hereunder or under the Plan. This Agreement will constitute an agreement between
the Company and the Employee as of the date first above written, which shall
bind and inure to the benefit of their respective executors, administrators,
beneficiaries, successors and assigns.
     15. Modification. No change, termination, waiver or modification of this
Agreement will be valid unless in writing and signed by all of the parties to
this Agreement.
     16. Consent to Jurisdiction. Optionee hereby consents to the jurisdiction
of any state or federal court located in the county in which the principal
executive office of the Company is then located for purposes of the enforcement
of this Agreement and waives personal service of any and all process upon
Optionee. The Optionee waives any objection to venue of any action instituted
under this Agreement.

5



--------------------------------------------------------------------------------



 



     17. Notices. All notices, designations, consents, offers or any other
communications provided for in this Agreement must be given in writing,
personally delivered, or by facsimile transmission with an appropriate written
confirmation of receipt, by nationally recognized overnight courier or by U.S.
mail. Notice to the Company is to be addressed to its then principal office.
Notice to the Optionee or any transferee is to be addressed to his/her/its
respective address as it appears in the records of the Company, or to such other
address as may be designated by the receiving party by notice in writing to the
Secretary of the Company.
     18. Further Assurances. At any time, and from time to time after executing
this Agreement, the Optionee will execute such additional instruments and take
such actions as may be reasonably requested by the Company to confirm or perfect
or otherwise to carry out the intent and purpose of this Agreement.
     19. Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.
     20. Captions. Captions herein are for convenience of reference only and
shall not be considered in construing this Agreement.
     21. Entire Agreement. This Agreement represents the parties’ entire
understanding and agreement with respect to the issuance of the option, and each
of the parties acknowledges that it has not made any, and makes no promises,
representations or undertakings, other than those expressly set forth or
referred to therein.
[Remainder of this page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties agree to the terms and conditions stated
herein by signing and returning to the Company the attached copy hereof.

            GOODRICH CORPORATION
      By:           Vice President             

Accepted by:

                    (Employee’s name)                  

7